

Exhibit 10.3
KITE PHARMA, INC.
STOCK OPTION GRANT NOTICE
(2014 EQUITY INCENTIVE PLAN)
Kite Pharma, Inc. (the “Company”), pursuant to its 2014 Equity Incentive Plan
(the “Plan”), hereby grants to Participant an option to purchase the number of
shares of the Common Stock set forth below (the “Option”). This Option is
subject to all of the terms and conditions as set forth in this notice, in the
Stock Option Agreement (including any country specific appendix for Participants
outside the United States), the Plan and the Notice of Exercise, all of which
are attached hereto and incorporated herein in their entirety. Capitalized terms
not explicitly defined herein but defined in the Plan or the Stock Option
Agreement will have the same definitions as in the Plan or the Stock Option
Agreement. If there is any conflict between the terms in this notice and the
Plan, the terms of the Plan will control.


Participant:
%%FIRST_NAME%-% %%LAST_NAME%-%
Employee Identification Number
%%EMPLOYEE_IDENTIFIER%-%
Grant Number
%%OPTION_NUMBER%-%
Date of Grant:
%%OPTION_DATE%-%
First Vesting Date:
%%VEST_DATE_PERIOD1%-%
Number of Shares Subject to Option:
%%TOTAL_SHARES_GRANTED%-%
Exercise Price (Per Share):
%%OPTION_PRICE%-%
Expiration Date:
%%EXPIRE_DATE_PERIOD1%-%

Type of Grant:    %%OPTION_TYPE%-%
Exercise Schedule:    Same as Vesting Schedule
Vesting Schedule:
[One-fourth (1/4th) of the shares vest on the First Vesting Date; the balance of
the shares vest in a series of thirty-six (36) successive equal monthly
installments commencing on the first monthly anniversary after the First Vesting
Date, subject to Participant’s Continuous Service as of each such date.]

Payment:
By one or a combination of the following items (described in the Stock Option
Agreement):

ý     By cash, check, bank draft or money order payable to the Company
ý    Pursuant to a broker assisted cashless exercise program
ý    By delivery of already-owned shares of Common Stock


Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Stock Option
Agreement and the Plan. Participant acknowledges and agrees that this Stock
Option Grant Notice and the Stock Option Agreement may not be modified, amended
or revised except as provided in the Plan. Participant further acknowledges that
as of the Date of Grant, this Stock Option Grant Notice, the Stock Option
Agreement, and the Plan set forth the entire understanding between Participant
and the Company regarding this Option and supersede all prior oral and written
agreements, promises and/or representations on that subject with the exception
of (i) Options previously granted and delivered to Participant, (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law and (iii) any written




 

--------------------------------------------------------------------------------




employment or severance arrangement that would provide for vesting acceleration
of this Option upon the terms and conditions set forth therein.
By accepting this option, Participant consents to receive such documents by
electronic delivery and to participate in the Plan through an online or
electronic system established and maintained by the Company or another third
party designated by the Company.


KITE PHARMA, INC.
By:   
Signature
Title:   
Date:   
PARTICIPANT:
   
Signature
Date:   

ATTACHMENTS: Stock Option Agreement (with appendix), 2014 Equity Incentive Plan
and Notice of Option Exercise










 

--------------------------------------------------------------------------------





ATTACHMENT I
STOCK OPTION AGREEMENT






 

--------------------------------------------------------------------------------





KITE PHARMA, INC.
2014 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONQUALIFIED STOCK OPTION)
Pursuant to the Stock Option Grant Notice (“Grant Notice”) and this Stock Option
Agreement, including any country-specific terms for Participants outside the
United States (“U.S.”) set forth in the Appendix (collectively the “Agreement”),
Kite Pharma, Inc. (the “Company”) has granted to Participant an option under its
2014 Equity Incentive Plan (the “Plan”) to purchase the number of shares of
Common Stock (the “Option”) indicated in the Grant Notice at the exercise price
indicated in the Grant Notice (the “Exercise Price”). The Option is granted to
Participant effective as of the date of grant set forth in the Grant Notice (the
“Date of Grant”). If there is any conflict between the terms in this Agreement
and the Plan, the terms of the Plan will control. Capitalized terms not
explicitly defined in this Agreement or in the Grant Notice, but defined in the
Plan will have the same definitions as in the Plan.
The details of the Option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:


1.Duration and Exercisability; Vesting. The term during which this Option may be
exercised shall terminate on the date that is 10 years from the Date of Grant
(the “Expiration Date”), except to the extent a shorter term is provided for in
Section 2 below. This Option shall be exercisable only to the extent that all,
or any portion thereof, has vested in the Participant as set forth below.
Subject to the provisions of Section 2 below, the Option shall vest as set forth
in the Grant Notice.


2.
Termination.



(a)Subject to Sections 2(b) and (c) below, unless otherwise expressly provided
for in a definitive employment agreement between the Company and Participant, in
the event Participant’s Continuous Service is terminated, then upon such
termination the vesting applicable to all unvested Options shall cease
immediately and Participant shall have a period of 90 days to exercise any and
all vested Options, after which time such unvested Options shall expire. For
purposes of this Section 2(a), Participant’s Continuous Service will be
considered terminated as of the date Participant is no longer actively providing
services to the Company or to Participant’s employer (the “Employer”)
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is employed or the terms of Participant’s employment agreement, if any), and
Participant’s Continuous Service will not be extended by any notice period
(e.g., Participant’s period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of Participant’s Option grant.




4



--------------------------------------------------------------------------------




(b)If Participant’s Continuous Service is terminated because of Participant’s
permanent disability (as defined in Code Section 22(e), or any successor
provision), this Option shall terminate on the earlier of (i) the close of
business at the Company's principal office on the date that is one hundred
eighty (180) days from such termination of Continuous Service, and (ii) the
expiration date of this Option as stated in Paragraph 1 above. During such
period following the termination of Participant’s Continuous Service due to
Disability, this Option shall be exercisable only to the extent the Option was
vested upon the date of such termination of Continuous Service, but had not
previously been exercised. To the extent this Option was not vested upon the
date of such termination of Continuous Service, or if Participant does not
exercise the Option within the time specified in this Paragraph 2(b), all rights
of Participant under this Agreement shall be forfeited.


(c)In the event of Participant’s death, this Option shall terminate on the
earlier of (i) the close of business at the Company's principal office on the
date that is one hundred eighty (180) days from the date of Participant’s death,
and (ii) the expiration date of this Option as stated in Paragraph 1 above.
During such period following Participant’s death, this Option may be exercised
by the person or persons to whom Participant’s rights under this Option shall
have passed by Participant’s will or by the applicable laws of descent and
distribution in Participant’s country, and only to the extent the Option was
vested upon the date of Participant’s death and had not previously been
exercised. To the extent this Option was not vested upon the date of
Participant’s death, or if such person or persons fail to exercise this Option
within the time specified in this Paragraph 2(c), all rights under this
Agreement shall be forfeited.


3.
Manner of Exercise.



(a)General. The Option may be exercised only by Participant (or other proper
party in the event of death or Disability), subject to the conditions of the
Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering to the Company at its principal office within the
option period the Notice of Option Exercise attached hereto as Attachment III
(the “Notice of Exercise”) or following the procedures for exercise established
by the Administrator. The Notice of Exercise shall be signed by Participant and
shall state the number of shares as to which the Option is being exercised. Any
exercise shall be accompanied by payment in full of the Exercise Price and any
required tax withholding for all Options designated in the Notice of Exercise.
The exercise of the Option shall be deemed effective upon receipt of such Notice
of Exercise by the Company and upon payment that complies with the terms of the
Plan and this Agreement. The Option may be exercised with respect to any number
or all of the shares as to which it can then be exercised and, if partially
exercised, may be so exercised as to the unexercised portion at any number of
times during the option period as provided herein, provided, however, that this
Option may not be exercised for a fraction of a share of Common Stock.


(b)Form of Payment. Payment of the Exercise Price by Participant shall be in any
manner permitted by the Grant Notice, which may include one or more of the
following:


i.    By payment in cash or check to the Company or by the receipt of
irrevocable instructions to pay the aggregate Exercise Price to the Company from
the sales proceeds


5



--------------------------------------------------------------------------------




on the sale of shares of Common Stock. This manner of payment is also known as a
“broker-assisted exercise”, “same day sale”, or “sell to cover”.


ii.    For Participants in the U.S. only: By delivery to the Company (either by
actual delivery or attestation) of already-owned shares of Common Stock that are
owned free and clear of any liens, claims, encumbrances or security interests,
and that are valued at Fair Market Value on the date of exercise. “Delivery” for
these purposes, in the sole discretion of the Company at the time Participant
exercises the Option, will include delivery to the Company of Participant’s
attestation of ownership of such shares of Common Stock in a form approved by
the Company. Participant may not exercise the Option by delivery to the Company
of Common Stock if doing so would violate the provisions of any law, regulation
or agreement restricting the redemption of the Common Stock.


iii.    If this Option is a Nonqualified Stock Option, subject to the consent of
the Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of the Option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate Exercise Price. Participant must pay
any remaining balance of the aggregate Exercise Price not satisfied by the “net
exercise” in cash or other permitted form of payment. Shares of Common Stock
will no longer be outstanding under the Option and will not be exercisable
thereafter if those shares (x) are used to pay the Exercise Price pursuant to
the “net exercise,” (y) are delivered to Participant as a result of such
exercise, and (z) are withheld to satisfy Participant’s tax withholding
obligations.


(c)Stock Transfer Records. As soon as practicable after the effective exercise
of all or any part of the Option, Participant shall be recorded on the stock
transfer books or other records of the Company as the owner of the Option Shares
purchased. The Company may also place a legend on such certificates or
electronic entry evidencing such shares describing any transfer restrictions set
forth in this Agreement.


4.Nature of the Grant. In accepting the grant of this Option, Participant
acknowledges, understands and agrees as follows:


(a)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;


(b)    The grant of this Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of
Options, or benefits in lieu of Options, even if Options have been granted in
the past;


(c)    All decisions with respect to future Option grants, if any, will be at
the sole discretion of the Administrator;


(d)    Participant is voluntarily participating in the Plan;


6



--------------------------------------------------------------------------------






(e)    The Option and shares of Common Stock subject to the Option, and the
income and value of same, are not intended to replace any pension rights or
compensation;


(f)    The Option and any shares of Common Stock subject to the Option, and the
income and value of same, are not to be considered part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, payment in lieu of notice, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


(g)    The future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;


(h)    If the underlying shares of Common Stock subject to the Option do not
increase in value, the Option will have no value;


(i)    If Participant exercises the Option and acquires shares of Common Stock,
the value of such shares may increase or decrease, even below the Exercise
Price;


(j)    No claim or entitlement to compensation or damages shall arise from
forfeiture of Options resulting from the termination of Participant’s Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of the Participant’s employment agreement, if any);


(k)    Unless otherwise agreed with the Company, the Option and the shares of
Common Stock subject to the Option, and the income and value of same, are not
granted as consideration for, or in connection with, the service Participant may
provide as a director of an Affiliate;


(l)    the following provisions apply only if Participant is providing services
outside the U.S.:


i.    the Option and the shares of Common Stock subject to the Option are not
part or normal or expected compensation or salary for any purpose; and


ii.    Neither the Company, the Employer nor any Affiliate shall be liable for
any foreign exchange rate fluctuation between Participant’s local currency and
the U.S. Dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of this Option or the subsequent sale of
any shares of Common Stock acquired upon exercise.


5.
Data Privacy



Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal data as
described in this


7



--------------------------------------------------------------------------------




Agreement and any other Option materials (“Data”) by and among, as applicable,
the Employer, the Company and any Affiliates for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan.


Participant understands that the Employer, the Company and any Affiliates, as
applicable, may hold certain personal information about Participant, including,
but not limited to, Participant’s name, home address, telephone number and email
address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any equity or
directorships held in the Company and its Affiliates, details of all Options or
any other entitlement to equity awarded, canceled, exercised, vested, unvested
or outstanding in Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.


Participant understands that Data will be transferred to E*Trade (including
E*Trade Securities LLC and its affiliated entities), or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of Data may be located in
the U.S. or elsewhere, and that recipient’s country (e.g., the U.S.) may have
different data privacy laws and protections than in Participant’s country.
Participant understands that if he or she resides outside of the U.S.,
Participant may request a list with the names and addresses of any potential
recipients of Data by contacting Participant’s local human resources
representative. Participant authorizes the Company, E*Trade and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if Participant resides outside the U.S.,
Participant may, at any time, view Data, request information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke consent, Participant’s status with the Employer will not be affected;
the only consequence of refusing or withdrawing consent is that the Company
would not be able to grant the Option or other equity awards to Participant or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing Participant’s consent may affect his or her ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact Participant’s local human resources
representative.


6.
Miscellaneous.



(a)Employment or Other Relationship; Rights as Shareholder. This Agreement shall
not confer on Participant any right with respect to the continuance of
employment


8



--------------------------------------------------------------------------------




or as forming or amending an employment or service contract with the Company or
the Employer, nor will it interfere in any way with the right of the Employer to
terminate such employment. Participant shall have no rights as a shareholder
with respect to the Options until shares of Common Stock have been issued to
Participant upon exercise of this Option. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares of Common Stock are issued, except as provided in Section
15 of the Plan.


(b)Securities Law Compliance. In no event may the Participant exercise this
Option and receive shares of Common Stock issuable upon exercise prior to the
completion of any registration or qualification of the shares of Common Stock
under any local, state, U.S. federal or foreign securities or exchange control
laws or under rulings of regulations of the U.S. Securities and Exchange
Commission (“SEC”) or any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, U.S. federal or
foreign agency, which registration, qualification or approval the Company, in
its sole discretion, deems necessary or advisable, unless the Company has
determined that exercise and the issuance of the shares of Common Stock would be
exempt from any registration, qualification or other legal requirements
applicable to the shares of Common Stock. Participant may not exercise this
Option if the Company determines that such exercise would not be in material
compliance with such laws and regulations and Participant further understands
that the Company is under no obligation to register or qualify the shares of
Common Stock with the SEC or any other state or foreign securities commission or
to seek approval or clearance from any governmental authority for the issuance
of shares of Common Stock.


(c)Insider Trading/Market Abuse Restrictions. Depending on Participant’s
country, Participant may be subject to insider trading restrictions and/or
market abuse laws in applicable jurisdictions, which may affect Participant’s
ability to, directly or indirectly, acquire, sell or attempt to sell shares of
Common Stock or rights to Common Stock (e.g., Options) under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in the applicable jurisdiction or
Participant’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under the
Company’s Insider Trading Policy or Window Period Policy. Participant is
responsible for ensuring compliance with any applicable restrictions and should
consult his or her personal legal advisor on this matter.


(d)Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in a written agreement between Participant and the
Company, pursuant and subject to Section 15 of the Plan, certain changes in the
number or character of Common Stock (through sale, merger, consolidation,
exchange, reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any unexercised portion of the Option; provided, however, that
Participant shall not have “preemptive” rights.




9



--------------------------------------------------------------------------------




(e)Shares Reserved. The Company shall at all times during the option period
reserve and keep available such number of shares of Common Stock as will be
sufficient to satisfy the requirements of this Agreement.


(f)Withholding Taxes. Regardless of any action the Company or the Employer takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding items related to Participant’s
participation in the Plan and legally applicable to Participant (“Tax-Related
Items”), Participant hereby acknowledges that the ultimate liability for all
Tax-Related Items is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including, but not limited to, the grant,
vesting or exercise of the Option, the issuance of shares of Common Stock
pursuant to such exercise, the subsequent sale of shares of Common Stock and the
receipt of any dividends; and (2) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Option to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve a particular
tax result. Further, if Participant is subject to tax in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, Participant shall pay or
make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, Participant authorizes the
Company and/or the Employer or their respective agents, in their sole discretion
and without any notice or authorization by Participant, to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by one
of a combination of the following methods:


i.withholding from Participant’s wages or other cash compensation paid by the
Company or the Employer;


ii.withholding from proceeds of the sale of Common Stock acquired at exercise of
the Option either through a voluntary sale or through a mandatory sale arranged
by the Company (on Participant’s behalf pursuant to this authorization without
further consent); or


iii. Subject to such rules as the Administrator may adopt, (A) for U.S.
Participants: by delivering shares of Common Stock, or (B) for all Participants:
by electing to have the Company withhold shares of Common Stock otherwise
issuable to Participant, in either case, having a Fair Market Value, as of the
date the Tax-Related Items are determined due under applicable tax law, equal to
the amount required to be withheld. Participant’s request to deliver shares or
to have shares withheld for purposes of such withholding tax obligations shall
be made on or before the date that triggers such obligations or, if later, the
date that the amount of tax to be withheld is determined under applicable tax
law. Participant’s request shall be approved by the Administrator and otherwise
comply with such rules as the Administrator may adopt to assure compliance with
Rule 16b-3 or any successor provision, as then in effect, of the General Rules
and Regulations under the Securities and Exchange Act of 1934, if applicable.


10



--------------------------------------------------------------------------------






If the obligation for Tax-Related Items is satisfied by withholding in shares of
Common Stock, for tax purposes, Participant is deemed to have been issued the
full number of shares of Common Stock subject to the exercised Options,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items.


Finally, Participant agrees to pay to the Company or the Employer, including
through withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer, any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of Participant’s participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
shares of Common Stock or the proceeds from the sale of shares of Common Stock,
if Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.


(g)Non-transferability. During the lifetime of Participant, the Option shall be
exercisable only by Participant or by the Participant’s guardian or other legal
representative, and shall not be assignable or transferable by Participant, in
whole or in part, other than by will or by the applicable laws of descent and
distribution in Participant’s country.


(h)2014 Equity Incentive Plan. The Option evidenced by this Agreement is granted
pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this Agreement and, in the event of any questions as
to the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as otherwise provided
herein or in the Plan.


(i)Scope of Agreement. This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns and to Participant and any successor or
successors of Participant.


(j)Appendix. Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in the Appendix
to this Agreement for Participant’s country. Moreover, if Participant relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.


(k)Language. If Participant has received this Agreement or any other documents
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


(l)Governing Law and Choice of Venue. This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of Delaware,
without giving effect to its principles of conflicts of laws. For purposes of
any action, lawsuit or other


11



--------------------------------------------------------------------------------




proceedings brought to enforce this Agreement, relating to it, or arising from
it, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of Los Angeles County, California, or the federal courts for the
U.S. for the Central District of California, and no other courts, where the
grant is made and/or to be performed.


(m)Participant Representations. Participant hereby represents and warrants that
Participant has reviewed with his or her own tax advisors the foreign, federal,
state and local tax consequences of the transactions contemplated by this
Agreement. Participant is relying solely on such advisors and not on any
statements or representation of the Company or any of its agents. Participant
understands that he or she will be solely responsible for the Tax-Related Items.
Further, Participant understands the Company is not providing any legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying shares of Common Stock.


(n)Foreign Asset/Account Reporting. Participant acknowledges that there may be
certain foreign asset and/or account reporting requirements which may affect
Participant’s ability to acquire or hold shares of Common Stock acquired under
the Plan or cash received from participating in the Plan (including from any
dividends paid on shares of Common Stock acquired under the Plan) in a brokerage
or bank account outside Participant’s country. Participant may be required to
report such accounts, assets or transactions to the tax or other authorities in
Participant’s country. Participant also may be required to repatriate sale
proceeds or other funds received as a result of participation in the Plan to
Participant’s country through a designated bank or broker within a certain time
after receipt. Participant acknowledges that it is his or her responsibility to
be compliant with such regulations, and is advised to consult his or her
personal legal advisor for any details.


(o)Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on this Option
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable under applicable laws with
regard to the issuance or sale of shares of Common Stock to facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


(p)Notices. All notices and other communications provided in this Agreement will
be in writing and will be deemed to have been duly given when received by the
party to whom it is directed at the following addresses:


If to the Company:


Kite Pharma, Inc.
Attn: Stock Plan Administrator
2225 Colorado Ave.
Santa Monica, CA 90404
If to Participant:


At the last known address in the records of the Company







12



--------------------------------------------------------------------------------




(q)Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other person who holds an outstanding Award.


(r)Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


* * *
This Agreement will be deemed to be signed by Participant
upon the signing by Participant of the Grant Notice to which it is attached.




13



--------------------------------------------------------------------------------






APPENDIX
SPECIAL TERMS AND CONDITIONS FOR PARTICIPANTS OUTSIDE THE U.S.


This Appendix includes additional country-specific terms and conditions that
apply to Participants residing in the countries listed below. This Appendix is
part of the Agreement and contains terms and conditions material to
participation in the Plan. Unless otherwise provided below, capitalized terms
used but not defined herein shall have the same meanings assigned to them in the
Plan and the Agreement.


The information is based on the securities and other laws in effect in the
respective countries as of November 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that Participant not
rely on the information in this Appendix as the only source of information
relating to the consequences of Participant’s participation in the Plan because
the information may be out of date when Participant exercises the Option or
shares of Common Stock acquired under the Plan are sold.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
should seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation.


Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working or Participant transfers employment or
residency after the Date of Grant, or if Participant is considered resident of
another country for local law purposes, then the provisions contained herein may
not be applicable to Participant. The Company shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply
under these circumstances.


FRANCE
Terms and Conditions
Consent to Receive Information in English. By accepting this Agreement providing
for the terms and conditions of Participant’s Option grant, Participant confirms
having read and understood the documents relating to this grant (the Plan and
this Agreement) which were provided in English language. Participant accepts the
terms of those documents accordingly.
En signant et renvoyant le présent document décrivant les termes et conditions
de l’attribution d’options, le participant confirme ainsi avoir lu et compris
les documents relatifs à cette attribution (le Plan U.S. et ce contrat
d’options) qui ont été communiqués en langue anglaise. Le participant accepte
les termes en connaissance de cause.


14



--------------------------------------------------------------------------------




Option Not Tax-Qualified. The Option is not intended to qualify for specific tax
and social security treatment applicable to stock options granted under Section
L.225-177 to L.225-186-1 of the French Commercial Code, as amended.
Notifications
Foreign Asset/Account Reporting. If Participant holds securities (e.g., shares
of Common Stock) or maintains a foreign bank account, the securities and bank
accounts (whether open, current or closed) must be reported to the French tax
authorities when filing Participant’s annual tax return. Failure to comply could
trigger significant penalties.


GERMANY


Notifications
Exchange Control Notification. Cross-border payments, including the receipt of
proceeds from the sale of securities (e.g., shares of Common Stock), dividends
in relation to shares of Common Stock held and/or payment of the Exercise Price,
must be reported monthly to the German Federal Bank if such payments exceed
€12,500. Participant is responsible for satisfying this reporting obligation and
must file the report electronically by the fifth day of the month following the
month in which the payment occurred. A copy of the form can be accessed via the
German Federal Bank’s website at www.bundesbank.de and is available in both
German and English.


NETHERLANDS


There are no country-specific terms and conditions that apply.


SWITZERLAND


Notifications


Securities Law Information. The grant of Options and the issuance of any shares
of Common Stock are not intended to be a public offering in Switzerland, and
therefore, are not subject to registration in Switzerland. Neither this document
nor any materials relating to the Options constitutes a prospectus as such term
is understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Options may be
publicly distributed nor otherwise made publicly available in Switzerland.
Neither this document nor any other offering or marketing material relating to
the Options has been or will be filed with, approved or supervised by any Swiss
regulatory authority (in particular, the Swiss Financial Supervisory Authority
(FINMA)).
UNITED KINGDOM (“UK”)




15



--------------------------------------------------------------------------------




Terms and Conditions


Joint Election. As a condition of the exercise of the Options under the Plan,
Participant agrees to accept any liability for secondary Class 1 NICs (“Employer
NICs”) which may be payable by the Company or the Employer with respect to the
exercise of the Options or otherwise payable in connection with the shares of
Common Stock and the right to acquire shares of Common Stock. Without prejudice
to the foregoing, Participant agrees to execute or agree to a joint election
with the Company and/or the Employer (the “Election”), the form of such Election
being formally approved by HM Revenue and Customs (“HMRC”), and any other
consent or elections required to accomplish the transfer of the Employer NICs to
Participant. Participant further agrees to execute or accept such other joint
elections as may be required between Participant and any successor to the
Company and/or the Employer. Participant agrees to enter into an Election prior
to the exercise of any Options. Participant further agrees that the Company
and/or the Employer may collect the Employer NICs by any of the means set forth
in Section 6(f) of the Agreement as modified below.


Withholding Taxes. The following supplements Section 6(f) of the Agreement:


Participant shall pay to the Company or the Employer any amount of income tax
that the Company or the Employer may be required to account to HMRC with respect
to the event giving rise to the income tax (the “Taxable Event”) that cannot be
satisfied by the means described in Section 6(f) of the Agreement. If payment or
withholding of the income tax (including Employer NICs) due is not made within
ninety (90) days of the end of the UK tax year (April 6 - April 5) in which the
Taxable Event occurs or such other period as required under UK law (the “Due
Date”), Participant agrees that the amount of any uncollected income tax shall
constitute a loan owed by Participant to the Employer, effective on the Due
Date. Participant agrees that the loan will bear interest at the then-current
HMRC Official Rate, it will be immediately due and repayable, and the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in the Agreement. If Participant fails to comply with his or her obligations
in connection with the income tax as described in this section, the Company may
refuse to deliver the shares of Common Stock acquired under the Plan.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act),
Participant shall not be eligible for a loan from the Company to cover
Tax-Related Items. In the event that Participant is a director or executive
officer and Tax-Related Items are not collected from or paid by Participant by
the Due Date, the amount of any uncollected Tax-Related Items may constitute a
benefit to Participant on which additional income tax and NICs may be payable.
Participant will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime, and
for reimbursing the Company or the Employer (as appropriate) for the value of
any employee NICs due on this additional benefit which the Company or the
Employer may recover from Participant any time thereafter by any of the means
referred to in the Agreement.




16



--------------------------------------------------------------------------------






KITE PHARMA, INC.
(2014 EQUITY INCENTIVE PLAN)


Onscreen disclaimer


If Participant is liable for National Insurance contributions ("NICs") in the UK
in connection with Participant’s participation in the Kite Pharma, Inc. 2014
Equity Incentive Plan (the "Plan"), Participant is required to enter into an
Election to transfer to Participant any liability for employer’s NICs that may
arise in connection with his or her participation in the Plan.


Clicking on the ["ACCEPT"] box indicates Participant’s acceptance of the
Election. Participant should read the "Important Note on the Election to
Transfer Employer NICs" before accepting the Election.




Important Note on the Election to Transfer Employer NICs


If Participant is liable for National Insurance contributions ("NICs") in the UK
in connection with Participant’s participation in the 2014 Equity Incentive Plan
(the "Plan"), Participant is required to enter into an Election to transfer to
Participant any liability for employer’s NICs that may arise in connection with
his or her participation in the Plan.


By entering into the Election:


•
Participant agrees that any employer’s NICs liability that may arise in
connection with his or her participation in the Plan will be transferred to
Participant;

•
Participant authorises his or her employer to recover an amount sufficient to
cover this liability by such methods including, but not limited to, deductions
from Participant’s salary or other payments due or the sale of sufficient shares
acquired pursuant to Participant’s awards; and

•
Participant acknowledges that even if Participant has clicked on the ["ACCEPT"]
box where indicated, the Company or Participant’s employer may still require
Participant to sign a paper copy of this Election (or a substantially similar
form) if the Company determines such is necessary to give effect to the
Election.



Please read the Election carefully.


PARTICIPANT SHOULD PRINT AND KEEP A COPY OF THIS ELECTION FOR HIS OR HER
RECORDS.


17



--------------------------------------------------------------------------------






KITE PHARMA, INC.
(2014 EQUITY INCENTIVE PLAN)


Election To Transfer the Employer’s National Insurance Liability to the Employee


This Election is between:


A.
The individual who has obtained authorized access to this Election (the
“Employee”), who is employed by a company listed in the attached Schedule (the
“Employer”) and who is eligible to receive options (“Awards”) pursuant to the
Kite Pharma, Inc. 2014 Equity Incentive Plan (the “Plan”), and



B.
Kite Pharma, Inc., with its registered office at 2225 Colorado Avenue, Santa
Monica, CA, United States (the “Company”), which may grant Awards under the Plan
and is entering into this Election on behalf of the Employer.



1.
Introduction

 
1.1
This Election relates to all Awards granted to the Employee under the Plan up to
the termination date of the Plan.



1.2
In this Election the following words and phrases have the following meanings:



(a)
“Chargeable Event” means, in relation to the Awards:



(i)
the acquisition of securities pursuant to the Awards (within section 477(3)(a)
of ITEPA);



(ii)
the assignment (if applicable) or release of the Awards in return for
consideration (within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the Awards, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the Awards and/or shares of Common Stock
acquired pursuant to the Awards (within section 427 of ITEPA); and/or



(v)
post-acquisition charges relating to the Awards and/or shares of Common Stock
acquired pursuant to the Awards (within section 439 of ITEPA).



(b)
“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.





18



--------------------------------------------------------------------------------




(c)
“SSCBA” means the Social Security Contributions and Benefits Act 1992.



1.3
This Election relates to the employer’s secondary Class 1 National Insurance
contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the Awards pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.
The Election



The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.


3.
Payment of the Employer’s Liability



3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Awards; and/or



(iv)
by any other means specified in the applicable award agreement.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities related to the Awards to the Employee until full
payment of the Employer’s Liability is received.



3.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HM Revenue & Customs on behalf of the Employee within 14 days after
the end of the UK tax month during which the Chargeable Event occurs (or within
17 days after the end



19



--------------------------------------------------------------------------------




of the UK tax month during which the Chargeable Event occurs if payments are
made electronically).


4.
Duration of Election



4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



4.2
Any reference to the Company and/or the Employer shall include that entity's
successors in title and assigns as permitted in accordance with the terms of the
Plan and relevant award agreement. This Election will continue in effect in
respect of any awards which replace the Awards in circumstances where section
483 of ITEPA applies.



4.3
This Election will continue in effect until the earliest of the following:



(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HM Revenue & Customs withdraws approval of this Election; or



(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
Awards to which this Election relates or could relate, such that the Election
ceases to have effect in accordance with its terms.



4.4
This Election will continue in force regardless of whether the Employee ceases
to be an employee of the Employer.



[Signature page follows]


20



--------------------------------------------------------------------------------






Acceptance by the Employee


The Employee acknowledges that, by clicking on the “ACCEPT” box, the Employee
agrees to be bound by the terms of this Election.
Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorized representative to appear on this Election,
the Company agrees to be bound by the terms of this Election.


Signature for and on
behalf of the Company    
                    
    
___________________________


Position
_____________ _____________





21



--------------------------------------------------------------------------------






Schedule of Employer Companies


The employer companies to which this Election relates are:


Name
Kite Pharma UK Ltd
Registered Office:
1 Park Row, Leeds, LS1 5AB1
Company Registration Number:
9148185
Corporation Tax Reference:
8040122483
PAYE Reference:
120/XB49895







22



--------------------------------------------------------------------------------






ATTACHMENT II
2014 EQUITY INCENTIVE PLAN




23



--------------------------------------------------------------------------------





ATTACHMENT III
NOTICE OF OPTION EXERCISE




 

--------------------------------------------------------------------------------





KITE PHARMA, INC.
2014 EQUITY INCENTIVE PLAN
NOTICE OF OPTION EXERCISE


Attention:     Plan Administrator


1.Exercise of Option. The undersigned holds an option (the “Option”) to purchase
shares of common stock of Kite Pharma, Inc., a Delaware corporation (the
“Company”). This Notice of Option Exercise constitutes notice pursuant to
Section 3 of the Option that the undersigned hereby elects to exercise the
Option and purchase the number of shares (the “Shares”) set forth below.
Type of Option (check one):
›  Incentive
 ›  Non-Qualified


Date of Grant:


___________________________________


Number of Shares as to which Option is Exercised:




___________________________________


Shares to be Issued in Name of:


___________________________________


Per Share Exercise Price:


$__________________________________


Total Exercise Price:


$__________________________________


Cash Payment Delivered Herewith:


$__________________________________


Value of ________ Shares delivered herewith:


$__________________________________


Regulation T Program (cashless exercise):


$__________________________________



2.Representations of Participant.
(a)    Participant acknowledges that Participant has received, read and
understood the Plan and the Stock Option Agreement and agrees to abide by and be
bound by their respective terms and conditions.
(b)    Participant agrees to provide for the payment (in the manner designated
by the Company) of Participant’s withholding obligation, if any, relating to the
exercise of the Option.
(c)    If the Option is an Incentive Stock Option, Participant agrees to notify
the Company in writing within fifteen (15) days after the date of any
disposition of any of the Shares issued upon exercise of the Option that occurs
within two (2) years after the date of grant of the Option or within one (1)
year after such Shares are issued upon exercise of the Option.
Dated:    , 20__
 
 
 
 
  Print Name







 